443 P.2d 166 (1968)
C.E. GREGG, Appellant,
v.
C.W. BERNARDS and Elwood Faist, Respondents.
Supreme Court of Oregon, Department 1.
Argued and Submitted June 11, 1968.
Decided July 3, 1968.
*167 Bruce W. Williams, Salem, argued the cause for appellant. With him on the briefs were Williams, Skopil, Miller & Beck, Salem.
H.W. Devlin, McMinnville, argued the cause for respondents. With him on the brief was John F. Steelhammer, Salem.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
PER CURIAM.
This is a suit in equity in which plaintiff prays for the dissolution of a partnership consisting of plaintiff and defendants and for a decree vesting in plaintiff the title to a race horse which was the principal asset of the partnership. Plaintiff appeals from a decree dissolving the partnership but vesting in defendants the title to the horse upon payment by them to plaintiff of the value of his interest in the horse and also his share of the profit made from the horse.
We are of the opinion that the trial court reached the correct conclusion.
Decree affirmed.